DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6-7 are objected to because of the following informalities:  claims 6 and 7 are identical.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (US 20200078260 A1) in view of Rosenberg (US 20170285848 A1). 

Regarding claim 1, Choudhury discloses an apparatus comprising a vibrating finger device useful in a medical setting, comprising: 
a device body configured to fit on a finger of a wearer ([0090] The device can be applied to gloves. Therefore, based on the above citation, a device body (i.e. “glove”) is implicitly disclosed in order to fit on a finger of a wear.); 
a vibrating unit (fig. 1; A second vibrotactile controller 130 responds to the received touch pattern data 116 to by modulating timing and intensity of vibration of selected micro-vibratory devices 132 of the tactile array 122 to generate a reproduction touch pattern 134. Also see [0032] teaches examples vibrating units); 
a touch sensitive sensor (fig. 1; [0028] A first user device 110 has a haptic input device, depicted as a touch screen 112, to receive the touch pattern 102 by the first user 106.); and 
a control module comprising a computerized processor (fig. 1 processor 130), including programming configured to: 
monitor an activation input to the device (fig. 1 processor 130  and signal 116. [0029] A second vibrotactile controller 130 responds to the received touch pattern data 116 to by modulating timing and intensity of vibration of selected micro-vibratory devices 132 of the tactile array 122 to generate a reproduction touch pattern 134. [0031] The first user device 110 includes the first communication interface 114 and a first vibrotactile controller 140 in communication with the communication interface 114. The first vibrotactile controller 140 executes: (i) an alert generating application 142; and (ii) a tactile alert utility 144 that causes the first user device 110 to determine whether the alert generating application 142 has generated the alert. The tactile alert utility 144 associates the alert with modulated timing and intensity of vibration of selected micro-vibratory devices 132 of a tactile array 122 of one or more vibration fabric 136. Communication interface 114 transmits the tactile output alert to the second user device 120.); and 
activate a vibration cycle within the vibrating unit based upon the determination (abstract, [0007], [0023] and [0032] Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern. [0029] A communication receiver 128 wirelessly receives touch pattern data 116 from the first user device 110 via the network 118. A second vibrotactile controller 130 responds to the received touch pattern data 116 to by modulating timing and intensity of vibration of selected micro-vibratory devices 132 of the tactile array 122 to generate a reproduction touch pattern 134.). 
	However, Choudhury does not expressly disclose determine the monitored activation input to indicate a threshold desired vibration activation input ([0029] A communication receiver 128 wirelessly receives touch pattern data 116 from the first user device 110 via the network 118.).
	Rosenberg, from a similar field of endeavor, teaches determine the monitored activation input to indicate a threshold desired vibration activation input ([0039] In response to a touch input—on the touch sensor surface 112—that exceeds a threshold force (or pressure) magnitude, the controller 150 drives both the vibrator 120 and the audio driver 140 substantially simultaneously in a “click cycle” in order to both tactilely and audibly mimic actuation of a mechanical snap button, as shown in FIGS. 3 and 14. For example, in response to such a touch input, the controller 150 can trigger a motor driver to drive the vibrator 120 according to a square wave for a target click duration (e.g., 250 milliseconds) while simultaneously replaying a “click” sound byte through the speaker. During a click cycle, the controller 150 can also lag or lead replay of the click sound byte relative to the vibration routine, such as by +/−50 milliseconds, to achieve a particular haptic response during a click cycle.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine the monitored activation input to indicate a threshold desired vibration activation input as suggested by Rosenberg in the apparatus taught by Choudhury in order to activate a vibration cycle (as suggested in [0039] of Rosenburg).

Regarding claim 2, Choudhury in view of Rosenberg discloses the apparatus of claim 1, wherein the control module comprising the computerized processor comprises a circuit board (Choudhury [0026] an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.). 

Regarding claim 3, Choudhury in view of Rosenberg discloses the apparatus of claim 1, wherein the device is configured to be worn under a medical glove (Choudhury [0090] The device can be applied to gloves). 

Regarding claim 4, Choudhury in view of Rosenberg discloses the apparatus of claim 1, wherein the touch sensitive sensor is located at a tip of the device body; and wherein the vibrating unit is located at the tip of the device body (Choudhury [0090] The device can be applied to gloves. According to MPEP 2144, this section discusses supporting a rejection under 35 U.S.C. 103 by reliance on scientific theory and legal precedent. In keeping with the flexible approach to obviousness under KSR, as well as the requirement for explanation, Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported. See MPEP § 2144.04. So, for example, rearrangement of parts may form the basis of a rejection. Therefore, it would have been obvious for a person of ordinary skill in the art to rearrange the touch sensitive sensor at a tip of the glove and the vibrating unit at a tip of the glove in order sense pressure applied to the tip of the glove and provide vibrations at the tip of the glove.). 

Regarding claim 5, Choudhury in view of Rosenberg discloses the apparatus of claim 1, wherein the touch sensitive sensor is located on a back side of the device body (Choudhury fig. 1; [0028] touch screen 112, to receive the touch pattern 102 by the first user 106.); wherein the vibrating unit is located on the back side of the device body (Choudhury fig. 1; vibrotactile controller 130 responds to the received touch pattern data 116 to by modulating timing and intensity of vibration of selected micro-vibratory devices 132 of the tactile array 122 to generate a reproduction touch pattern 134); the control module comprising the computerized processor comprises a circuit board (Choudhury [0026] an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.); and wherein the circuit board is located on the back side of the device body (Choudhury [0090] The device can be applied to gloves. According to MPEP 2144, this section discusses supporting a rejection under 35 U.S.C. 103 by reliance on scientific theory and legal precedent. In keeping with the flexible approach to obviousness under KSR, as well as the requirement for explanation, Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported. See MPEP § 2144.04. So, for example, rearrangement of parts may form the basis of a rejection. Therefore, it would have been obvious for a person of ordinary skill in the art to rearrange the touch sensitive sensor on a back side of the glove and the circuit board on a back side of the glove in order to securely fit them on the glove and to sense pressure applied to the backside of the glove). 

Regarding claim 6 (and identical claim 7), Choudhury in view of Rosenberg discloses the apparatus of claim 1, wherein the programming configured to activate the vibration cycle comprises programming configured to control the vibration cycle at a constant vibration magnitude (Choudhury abstract, [0007], [0023] and [0032] Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern. [0029] A communication receiver 128 wirelessly receives touch pattern data 116 from the first user device 110 via the network 118. A second vibrotactile controller 130 responds to the received touch pattern data 116 to by modulating timing and intensity of vibration of selected micro-vibratory devices 132 of the tactile array 122 to generate a reproduction touch pattern 134. [0031] The first user device 110 includes the first communication interface 114 and a first vibrotactile controller 140 in communication with the communication interface 114. The first vibrotactile controller 140 executes: (i) an alert generating application 142; and (ii) a tactile alert utility 144 that causes the first user device 110 to determine whether the alert generating application 142 has generated the alert. The tactile alert utility 144 associates the alert with modulated timing and intensity of vibration of selected micro-vibratory devices 132 of a tactile array 122 of one or more vibration fabric 136. Communication interface 114 transmits the tactile output alert to the second user device 120.). 

Regarding claim 10, Choudhury in view of Rosenberg discloses the apparatus of claim 1, wherein the programming configured to monitor the activation input comprises programming configured to monitor the touch sensitive sensor (Choudhury abstract, [0007], [0023] and [0032] Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern. [0029] A communication receiver 128 wirelessly receives touch pattern data 116 from the first user device 110 via the network 118. A second vibrotactile controller 130 responds to the received touch pattern data 116 to by modulating timing and intensity of vibration of selected micro-vibratory devices 132 of the tactile array 122 to generate a reproduction touch pattern 134. [0031] The first user device 110 includes the first communication interface 114 and a first vibrotactile controller 140 in communication with the communication interface 114. The first vibrotactile controller 140 executes: (i) an alert generating application 142; and (ii) a tactile alert utility 144 that causes the first user device 110 to determine whether the alert generating application 142 has generated the alert. The tactile alert utility 144 associates the alert with modulated timing and intensity of vibration of selected micro-vibratory devices 132 of a tactile array 122 of one or more vibration fabric 136. Communication interface 114 transmits the tactile output alert to the second user device 120.). 

Regarding claim 11, Choudhury in view of Rosenberg discloses the apparatus of claim 10, wherein the control module further includes programming configured to control parameters of the vibration cycle based upon monitoring the touch sensitive sensor (Choudhury [0031] The first user device 110 includes the first communication interface 114 and a first vibrotactile controller 140 in communication with the communication interface 114. The first vibrotactile controller 140 executes: (i) an alert generating application 142; and (ii) a tactile alert utility 144 that causes the first user device 110 to determine whether the alert generating application 142 has generated the alert. The tactile alert utility 144 associates the alert with modulated timing and intensity of vibration of selected micro-vibratory devices 132 of a tactile array 122 of one or more vibration fabric 136. Communication interface 114 transmits the tactile output alert to the second user device 120.). 

Regarding claim 12, Choudhury in view of Rosenberg discloses the apparatus of claim 10, wherein the control module further includes programming configured to select one of a plurality of vibration programs based upon monitoring the touch sensitive sensor (Choudhury abstract, [0007], [0023] Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern. [0029] A communication receiver 128 wirelessly receives touch pattern data 116 from the first user device 110 via the network 118. A second vibrotactile controller 130 responds to the received touch pattern data 116 to by modulating timing and intensity of vibration of selected micro-vibratory devices 132 of the tactile array 122 to generate a reproduction touch pattern 134.).  [0032] The vibratory motors or other technology can be arranged in any practical arrangement such that the touch screen gestures are translated into multi-dimensional vibrations across the array. Actuators that apply forces to the skin for touch feedback, and controllers enable Haptics. The actuator provides mechanical motion in response to an electrical stimulus. Most early designs of haptic feedback use electromagnetic technologies such as vibratory motors, like a vibrating alert in a cell phone or a voice coil in a speaker, where a central mass is moved by an applied magnetic field. These electromagnetic motors typically operate at resonance and provide strong feedback but produce a limited range of sensations and typically vibrate the whole device, rather than an individual section. Second generation haptics offered touch-coordinate specific responses, allowing the haptic effects to be localized to the position on a screen or touch panel, rather than the whole device. Second generation haptic actuator technologies include electroactive polymers, piezoelectric, electrostatic and subsonic audio wave surface actuation. Third generation haptics deliver both touch-coordinate specific responses and customizable haptic effects. The customizable effects can be created using low latency control chips. A new technique that does not require actuators is called reverse-electrovibration. A weak current is sent from a device on the user through the object they are touching to the ground. The oscillating electric field around the skin on their fingertips creates a variable sensation of friction depending on the shape, frequency, and amplitude of the signal.). 

Regarding claim 18,  Choudhury disclose an apparatus comprising a vibrating finger device useful in a medical setting, comprising: 
a device body configured to fit on a finger of a wearer ([0090] The device can be applied to gloves); 
a vibrating unit (fig. 1; A second vibrotactile controller 130 responds to the received touch pattern data 116 to by modulating timing and intensity of vibration of selected micro-vibratory devices 132 of the tactile array 122 to generate a reproduction touch pattern 134. Also see [0032] teaches examples vibrating units); 
a touch sensitive sensor sensor (fig. 1; [0028] A first user device 110 has a haptic input device, depicted as a touch screen 112, to receive the touch pattern 102 by the first user 106.); and 
a circuit board (fig. 1 processor 130), including programming configured to: 
monitor the touch sensitive sensor (fig. alert gen app 142 and signal 118. [0031] The first vibrotactile controller 140 executes: (i) an alert generating application 142; and (ii) a tactile alert utility 144 that causes the first user device 110 to determine whether the alert generating application 142 has generated the alert.); 
determine the monitored touch sensitive sensor to indicate a threshold desired vibration activation input (abstract, [0007], [0023] and [0032] Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern. [0029] A communication receiver 128 wirelessly receives touch pattern data 116 from the first user device 110 via the network 118.); and 
activate a vibration cycle within the vibrating unit based upon the determination ([0029] A communication receiver 128 wirelessly receives touch pattern data 116 from the first user device 110 via the network 118. A second vibrotactile controller 130 responds to the received touch pattern data 116 to by modulating timing and intensity of vibration of selected micro-vibratory devices 132 of the tactile array 122 to generate a reproduction touch pattern 134.); wherein the device is configured to be worn under a medical glove ([0090] The device can be applied to gloves).
However, Choudhury does not expressly disclose determine the monitored activation input to indicate a threshold desired vibration activation input ([0029] A communication receiver 128 wirelessly receives touch pattern data 116 from the first user device 110 via the network 118.).
	Rosenberg, from a similar field of endeavor, teaches determine the monitored activation input to indicate a threshold desired vibration activation input ([0039] In response to a touch input—on the touch sensor surface 112—that exceeds a threshold force (or pressure) magnitude, the controller 150 drives both the vibrator 120 and the audio driver 140 substantially simultaneously in a “click cycle” in order to both tactilely and audibly mimic actuation of a mechanical snap button, as shown in FIGS. 3 and 14. For example, in response to such a touch input, the controller 150 can trigger a motor driver to drive the vibrator 120 according to a square wave for a target click duration (e.g., 250 milliseconds) while simultaneously replaying a “click” sound byte through the speaker. During a click cycle, the controller 150 can also lag or lead replay of the click sound byte relative to the vibration routine, such as by +/−50 milliseconds, to achieve a particular haptic response during a click cycle.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine the monitored activation input to indicate a threshold desired vibration activation input as suggested by Rosenberg in the apparatus taught by Choudhury in order to activate a vibration cycle (as suggested in [0039] of Rosenburg).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (US 20200078260 A1) in view of Rosenberg (US 20170285848 A1) as applied to claim 1 above, further in view of Wright et al. (US 20050245910 A1).

Regarding claim 8, Choudhury in view of Rosenberg discloses the apparatus of claim 1, wherein the programming configured to activate the vibration cycle comprises programming configured to control the vibration cycle (Choudhury abstract, [0007] and [0023] - Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern. [0031] The first user device 110 includes the first communication interface 114 and a first vibrotactile controller 140 in communication with the communication interface 114. The first vibrotactile controller 140 executes: (i) an alert generating application 142; and (ii) a tactile alert utility 144 that causes the first user device 110 to determine whether the alert generating application 142 has generated the alert. The tactile alert utility 144 associates the alert with modulated timing and intensity of vibration of selected micro-vibratory devices 132 of a tactile array 122 of one or more vibration fabric 136. Communication interface 114 transmits the tactile output alert to the second user device 120. [0032] The vibratory motors or other technology can be arranged in any practical arrangement such that the touch screen gestures are translated into multi-dimensional vibrations across the array. Actuators that apply forces to the skin for touch feedback, and controllers enable Haptics. The actuator provides mechanical motion in response to an electrical stimulus. Most early designs of haptic feedback use electromagnetic technologies such as vibratory motors, like a vibrating alert in a cell phone or a voice coil in a speaker, where a central mass is moved by an applied magnetic field. These electromagnetic motors typically operate at resonance and provide strong feedback but produce a limited range of sensations and typically vibrate the whole device, rather than an individual section. Second generation haptics offered touch-coordinate specific responses, allowing the haptic effects to be localized to the position on a screen or touch panel, rather than the whole device. Second generation haptic actuator technologies include electroactive polymers, piezoelectric, electrostatic and subsonic audio wave surface actuation. Third generation haptics deliver both touch-coordinate specific responses and customizable haptic effects. The customizable effects can be created using low latency control chips. A new technique that does not require actuators is called reverse-electrovibration. A weak current is sent from a device on the user through the object they are touching to the ground. The oscillating electric field around the skin on their fingertips creates a variable sensation of friction depending on the shape, frequency, and amplitude of the signal.) but it does not expressly disclose the vibration cycle with a vibration magnitude escalating over time.
Wright, from the field of tactile feedback fingertip devices, [0010] teaches it would also be appreciated that devices 10 may be modulated by the console (not shown) to provide varying frequencies of vibration in order to indicate varying levels of information  to a user. For example, as phaco time increases the vibration of device 10 may also increase. [0011] Another significant advantage of the present invention includes the ability to provide a person, through device 10, with a real-time "feel" for the function being performed by handpiece 14. In the present invention, coordinating the vibration of device 10 with the current active conditions would provide the person instantaneous and a more naturally comprehended feedback as to the active conditions. For example, in phaco surgery as the tip vibrates and the surgeon increases the phaco power applied to the cataract, device 10 can be made to increase it's frequency of oscillation.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to control the vibration cycle with a vibration magnitude escalating over time as taught by Wright in the device taught by Choudhury in view of Rosenberg in order to indicate to indicate varying levels of information to a user (as suggested in [0010] of Wright).

Regarding claim 9, Choudhury in view of Rosenberg discloses the apparatus of claim 1, wherein the programming configured to activate the vibration cycle comprises programming configured to control the vibration cycle with (Choudhury abstract, [0007] and [0023] - Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern. [0031] The first user device 110 includes the first communication interface 114 and a first vibrotactile controller 140 in communication with the communication interface 114. The first vibrotactile controller 140 executes: (i) an alert generating application 142; and (ii) a tactile alert utility 144 that causes the first user device 110 to determine whether the alert generating application 142 has generated the alert. The tactile alert utility 144 associates the alert with modulated timing and intensity of vibration of selected micro-vibratory devices 132 of a tactile array 122 of one or more vibration fabric 136. Communication interface 114 transmits the tactile output alert to the second user device 120. 0032] The vibratory motors or other technology can be arranged in any practical arrangement such that the touch screen gestures are translated into multi-dimensional vibrations across the array. Actuators that apply forces to the skin for touch feedback, and controllers enable Haptics. The actuator provides mechanical motion in response to an electrical stimulus. Most early designs of haptic feedback use electromagnetic technologies such as vibratory motors, like a vibrating alert in a cell phone or a voice coil in a speaker, where a central mass is moved by an applied magnetic field. These electromagnetic motors typically operate at resonance and provide strong feedback but produce a limited range of sensations and typically vibrate the whole device, rather than an individual section. Second generation haptics offered touch-coordinate specific responses, allowing the haptic effects to be localized to the position on a screen or touch panel, rather than the whole device. Second generation haptic actuator technologies include electroactive polymers, piezoelectric, electrostatic and subsonic audio wave surface actuation. Third generation haptics deliver both touch-coordinate specific responses and customizable haptic effects. The customizable effects can be created using low latency control chips. A new technique that does not require actuators is called reverse-electrovibration. A weak current is sent from a device on the user through the object they are touching to the ground. The oscillating electric field around the skin on their fingertips creates a variable sensation of friction depending on the shape, frequency, and amplitude of the signal.) but does not expressly disclose the vibration cycle with a vibration magnitude oscillating over time. 
Wright, from the field of tactile feedback fingertip devices, [0010] teaches it would also be appreciated that devices 10 may be modulated by the console (not shown) to provide varying frequencies of vibration in order to indicate varying levels of information  to a user. For example, as phaco time increases the vibration of device 10 may also increase. [0011] Another significant advantage of the present invention includes the ability to provide a person, through device 10, with a real-time "feel" for the function being performed by handpiece 14. In the present invention, coordinating the vibration of device 10 with the current active conditions would provide the person instantaneous and a more naturally comprehended feedback as to the active conditions. For example, in phaco surgery as the tip vibrates and the surgeon increases the phaco power applied to the cataract, device 10 can be made to increase it's frequency of oscillation.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to control the vibration cycle with a vibration magnitude oscillating over time as taught by Wright in the device taught by Choudhury in view of Rosenberg in order to indicate to indicate varying levels of information to a user (as suggested in [0010] of Wright).


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (US 20200078260 A1) in view of Rosenberg (US 20170285848 A1)  as applied to claim 1 above, further in view of Warner et al. (US 20180021099 A1).

Regarding claim 13, Choudhury in view of Rosenberg discloses the apparatus of claim 1, but does not expressly disclose further comprising an on/off switch; and wherein the programming configured to monitor the activation input comprises programming configured to monitor the on/off switch. 
Warner, from the field of tactile feedback fingertip devices, teaches an on/off switch and wherein the programming configured to monitor the activation input comprises programming configured to monitor the on/off switch (figs. 4-5; [0033] optionally connected with an associated power switch (not shown) for the selective activation of the haptic feedback module 42 when desired. Also see [0050]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first fling of the claimed invention to an on/off switch and wherein the programming configured to monitor the activation input comprises programming configured to monitor the on/off switch as taught by Wright in the device taught by Choudhury in view of Rosenberg in order to selective activate the device when desired (as suggested in [0033] of Warner).

Regarding claim 14, Choudhury in view of Rosenberg and Warner discloses the apparatus of claim 13, wherein the control module further includes programming configured to monitor the touch sensitive sensor as a secondary input (Choudhury abstract, [0007] and [0023] Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern. [0032] The vibratory motors or other technology can be arranged in any practical arrangement such that the touch screen gestures are translated into multi-dimensional vibrations across the array. Actuators that apply forces to the skin for touch feedback, and controllers enable Haptics. The actuator provides mechanical motion in response to an electrical stimulus. Most early designs of haptic feedback use electromagnetic technologies such as vibratory motors, like a vibrating alert in a cell phone or a voice coil in a speaker, where a central mass is moved by an applied magnetic field. These electromagnetic motors typically operate at resonance and provide strong feedback but produce a limited range of sensations and typically vibrate the whole device, rather than an individual section. Second generation haptics offered touch-coordinate specific responses, allowing the haptic effects to be localized to the position on a screen or touch panel, rather than the whole device. Second generation haptic actuator technologies include electroactive polymers, piezoelectric, electrostatic and subsonic audio wave surface actuation. Third generation haptics deliver both touch-coordinate specific responses and customizable haptic effects. The customizable effects can be created using low latency control chips. A new technique that does not require actuators is called reverse-electrovibration. A weak current is sent from a device on the user through the object they are touching to the ground. The oscillating electric field around the skin on their fingertips creates a variable sensation of friction depending on the shape, frequency, and amplitude of the signal. Also Warner figs. 4 and 5 steps 1000-1002, and 1008; [0033] teaches optionally connected with an associated power switch (not shown) for the selective activation of the haptic feedback module 42 when desired. Also see [0050]. ). 

Regarding claim 15, Choudhury in view of Rosenberg and Warner discloses the apparatus of claim 14, wherein the programming configured to activate the vibration cycle comprises: programming configured to authorize the vibration cycle based upon the monitored activation input exceeding the threshold desired vibration activation input; and programming configured to trigger the vibration cycle based upon the secondary input (Choudhury abstract, [0007] and [0023] Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern. [0032] The vibratory motors or other technology can be arranged in any practical arrangement such that the touch screen gestures are translated into multi-dimensional vibrations across the array. Actuators that apply forces to the skin for touch feedback, and controllers enable Haptics. The actuator provides mechanical motion in response to an electrical stimulus. Most early designs of haptic feedback use electromagnetic technologies such as vibratory motors, like a vibrating alert in a cell phone or a voice coil in a speaker, where a central mass is moved by an applied magnetic field. These electromagnetic motors typically operate at resonance and provide strong feedback but produce a limited range of sensations and typically vibrate the whole device, rather than an individual section. Second generation haptics offered touch-coordinate specific responses, allowing the haptic effects to be localized to the position on a screen or touch panel, rather than the whole device. Second generation haptic actuator technologies include electroactive polymers, piezoelectric, electrostatic and subsonic audio wave surface actuation. Third generation haptics deliver both touch-coordinate specific responses and customizable haptic effects. The customizable effects can be created using low latency control chips. A new technique that does not require actuators is called reverse-electrovibration. A weak current is sent from a device on the user through the object they are touching to the ground. The oscillating electric field around the skin on their fingertips creates a variable sensation of friction depending on the shape, frequency, and amplitude of the signal. Also Warner figs. 4 and 5 steps 1000-1002, and 1008; [0033] teaches optionally connected with an associated power switch (not shown) for the selective activation of the haptic feedback module 42 when desired. Also see [0050].). 

Regarding claim 16, Choudhury in view of Rosenberg and Warner discloses the apparatus of claim 14, wherein the control module further includes programming configured to control one of a duration and intensity of the vibration cycle based upon the secondary input (Choudhury abstract, [0007], [0023] and [0032] Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern.). 

Regarding claim 17, Choudhury in view of Rosenberg and Warner discloses the apparatus of claim 14, wherein the control module further includes programming configured to select one of a plurality of vibration programs based upon the secondary input (Choudhury abstract, [0007], [0023] and [0032] Vibration of selected micro-vibratory devices of the tactile array is modulated in timing and intensity in response to the touch pattern data to reproduce the touch pattern.). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684